UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K REPORT OF FOREIGN PRIVATE ISSUER Pursuant toRule 13a-16 or 15d-16 under the Securities Exchange Act of 1934 For August 8, 2012 Commission File Number: 1-6702 NEXEN INC. (Translation of registrant’s name into English) 801- 7th Avenue S.W. Calgary, Alberta, Canada, T2P 3P7 (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F. Form 20-F Form 40-FX Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): DOCUMENTS FILED AS PART OF THIS FORM 6-K See the Exhibit Index to this Form 6-K. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. NEXEN INC. (Registrant) Date:August 8, 2012 By: /s/C. James Cummings Name: C. James Cummings Title:Assistant Secretary Form 6-K Exhibit Index Exhibit Number Description Press Release dated August 8, 2012
